Case 4:18-cv-00442-ALM-CMC Document 68 Filed 08/19/19 Page 1 of 4 PageID #: 881



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 ED BUTOWSKY,                                   §
                                                §
                                                §
          Plaintiff,                            §
                                                §
 V.                                             §         CIVIL ACTION NO.
                                                §
 DAVID FOLKENFLIK, ET. AL.,                     §         4:18-CV-00442-ALM
                                                §
                                                §
                                                §
          Defendants.                           §
                                                §


                   AGREED MOTION TO MODIFY SCHEDULING ORDER


          NOW COME Plaintiff Ed Butowsky (“Plaintiff”) and Defendants National Public

 Radio, Inc. (“NPR”), David Folkenflik, Edith Chapin, Leslie Cook, and Pallavi Gogoi

 (collectively “Defendants”), and file this Agreed Motion to Modify Scheduling Order, as

 follows:

          1.      On March 21, 2019, this Court entered a Scheduling Order (Dkt. # 57), which set

 forth various deadlines up to an including a Final Pretrial Conference on January 31, 2020.

 Pending before the Court at that time were Defendants’ Motion to Dismiss for Failure to State a

 Claim, filed on October 16, 2018 (Dkt. # 25) and Plaintiff’s Motion for Leave to Amend

 Complaint, filed on March 15, 2019 (Dkt. 53). On April 17, 2019, the Magistrate Judge issued a

 Report and Recommendation, recommending that Defendants’ Motion to Dismiss be denied

 (Dkt. # 58), and on August 7, 2019, the Court adopted that Report and Recommendation and

 denied the Defendants’ Motion to Dismiss, and additionally granted the Plaintiff’s Motion for

 Leave to Amend his Complaint (Dkt. # 65).


 AGREED MOTION TO MODIFY SCHEDULING ORDER                                                  Page 1
 4850-6391-2096
Case 4:18-cv-00442-ALM-CMC Document 68 Filed 08/19/19 Page 2 of 4 PageID #: 882



          2.       The parties have exchanged written discovery, but have mutually agreed that in

 light of the number of witnesses who must be deposed, several of whom are non-parties outside

 the control of any party, additional time is necessary for completion of discovery, the deadline to

 file dispositive motions, and trial. In addition, Plaintiff wishes to further amend his pleadings,

 based on events which occurred after the current Scheduling Order’s deadline to amend

 pleadings.       Accordingly, the parties jointly request that portions of the March 21, 2019

 Scheduling Order be modified, as set forth below.

          3.       The parties jointly request that the following deadlines set forth in the current

 Scheduling Order be modified as follows:

                   A.     Deadline for parties to file amended pleadings: September 30, 2019.

                   B.     Deadline for completion of discovery: April 30, 2020.

                   C.     Deadline to file Motions to Dismiss, Motions for Summary Judgment, or

          other dispositive motions:     June 1, 2020.

                   D.     Date by which the parties shall notify the Court of the agreed-upon

          mediator, or alternatively request that the Court select a mediator: July 27, 2020.

                   E.     Deadline to (i) provide notice of intent to offer certified records (ii) confer

          concerning preparation of Pretrial Order and Proposed Jury Instructions and Verdict

          Form and (iii) submit video deposition designations: August 10, 2020.

                   F.     Deadline to (i) complete mediation (ii) file Motions in Limine and (III) file

          Joint Final Pretrial Order:    August 31, 2020.

                   G.     Deadline to (i) file Responses to Motions in Limine (ii) file objections to

          witnesses, deposition extracts, and exhibits listed in the Pretrial Order and (iii) file

          Proposed Jury Instructions and Verdict Form: September 18, 2020.




 AGREED MOTION TO MODIFY SCHEDULING ORDER                                                         Page 2
 4850-6391-2096
Case 4:18-cv-00442-ALM-CMC Document 68 Filed 08/19/19 Page 3 of 4 PageID #: 883



                  H.     Final Pretrial Conference:     October 5, 2020, or as near to that date as is

          possible given the Court’s calendar.

          4.      In addition to these scheduling modifications, the parties jointly request that the

 provisions of Rule 15 of the Federal Rules of Civil Procedure be modified to provide that

 Plaintiff may amend his Complaint one further time as a matter of right, providing he does so on

 or before September 30, 2019, and that Defendants’ response to Plaintiff’s Amended Complaint

 be extended to October 30, 2019. The parties further jointly request that Defendants’ deadline to

 respond to Plaintiff’s current Amended Complaint (Dkt. # 53) be extended until October 30,

 2019, with the further provision that if Plaintiff amends his Complaint again prior to that date,

 the current Amended Complaint will be superseded by the newly Amended Complaint, and

 Defendants shall respond only to the newly amended Complaint.

          5.      Except as set forth in this Agreed Motion, all other deadlines set forth in the

 Court’s March 21, 2019 Scheduling Order (Dkt. # 57) shall remain unchanged.

          WHEREFORE, Plaintiff and all Defendants request that the Scheduling Order be

 modified as requested herein.

                                                 Respectfully submitted,

                                                 By: /s/ Steven S. Biss
                                                 Steven S. Biss (VSB # 32972)
                                                 300 West Main Street, Suite 102
                                                 Charlottesville, VA 22903
                                                 Telephone:       804-501-8272
                                                 Facsimile:       202-318-4098 (fax)
                                                 Email:           stevenbiss@earthlink.net

                                                 Ty Odell Clevenger
                                                 Texas Bar No. 24034380
                                                 P.O. Box 20753
                                                 Brooklyn, NY 11202-0753
                                                 Telephone:     979-985-5289
                                                 Telecopier:    979-530-9523



 AGREED MOTION TO MODIFY SCHEDULING ORDER                                                       Page 3
 4850-6391-2096
Case 4:18-cv-00442-ALM-CMC Document 68 Filed 08/19/19 Page 4 of 4 PageID #: 884



                                   Email:          tyclevenger@yahoo.com

                                   Attorneys for Plaintiff

                                   By: /s/ Laura Lee Prather
                                   Laura Lee Prather
                                   State Bar No. 16234200
                                   laura.prather@haynesboone.com
                                   Wesley D. Lewis
                                   State Bar No. 24106204
                                   Wesley.lewis@haynesboone.com
                                    HAYNES AND BOONE, LLP
                                    600 Congress Avenue, Suite 1300
                                    Austin, Texas 78701
                                    Telephone:     (512) 867-8400
                                    Telecopier: (512) 867-8470

                                    Thomas J. Williams
                                    State Bar No. 21578500
                                    thomas.williams@haynesboone.com
                                    HAYNES AND BOONE, LLP
                                    301 Commerce Street, Suite 2600
                                    Fort Worth, Texas 76102
                                    Telephone:     (817) 347-6600
                                    Telecopier: (817) 347-6650

                                    Attorneys for Defendants




 AGREED MOTION TO MODIFY SCHEDULING ORDER                                  Page 4
 4850-6391-2096
